PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE BOARD OF PATENT APPEALS
AND INTERFERENCES



Application Number:  15/205709
Filing Date: July 8, 2016
Appellant(s): Clower; et al.



__________________
Gregory Perrone
For Appellant


EXAMINER'S ANSWER







(1) Grounds of Rejection to be Reviewed on Appeal
The examiner has no comment on the appellant’s statement of the grounds of rejection to be reviewed on appeal.  Every ground of rejection set forth in the Office action from which the appeal is taken (as modified by any advisory actions) is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 1 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. Appellant introduces new matter to claims 1 and 16. Appellant amended claims 1 and 16 recite the limit (or an equivalent) "electronically transmitting over a virtual private network according to a secure file transfer protocol transaction information related to a presented financial item of a second financial institution from the first financial institution according to image data of the presented financial item transacted between a holder of the financial item and the first financial institution”. The specification does not describe the use of a “secure file transfer protocol”. As such, the amended claims 1 and 16 adds new matter as claimed and is rejected along with any claims which depend therefrom fail to comply with the written description requirement.


(2) Response to Argument

APPELLANT REMARKS CONCERNING Claim Rejections - REJECTIONS UNDER 35 U.S.C. 101 - Group I: Claims 1-15: The appellant provides no arguments in this section of the Appeal Brief. As such, the examiner has no comment on the appellants statement in this section.

APPELLANT REMARKS CONCERNING Claim Rejections - REJECTIONS UNDER 35 U.S.C. 101 - Group I: Claims 1-15 - Denial of Interview Request: This section of the Appeal Brief appears as sounding off on procedural issues which is not reviewable upon Appeal. As a matter of record, the examiner follows MPEP guidelines for interviews as found in MPEP 713.09 and always grants an interview before a Final office action. Interviews which place the application in condition for allowance or to resolve issues prior to appeal are generally granted by the examiner. Interviews merely to restate arguments of record or for discussing new limitations which would require more than nominal reconsideration or new search should be denied. In such case, the examiner finds the After-Final procedure more suitable since all issues and responses are well documented in writing by both parties.


APPELLANT REMARKS CONCERNING Claim Rejections - REJECTIONS UNDER 35 U.S.C. 101 - Group I: Claims 1-15 - Rejection of Claims Under §101: The Examiner respectfully disagrees with Appellant’s arguments. Regarding appellant’s argument that the claims solve the problem of “providing an instant accelerated funding decision and corresponding crediting of a customer account when the data required to make the instant funding decision comes from a plurality of sources in disparate formats”, the examiner disagrees. The specification makes it clear that the problem being solved is “providing an instant 
With regard to appellant's argument directed toward Example 21 (transmission of stock quote data), the application in Example 21 made an improvement to an underlying technology (The alert causes the subscriber’s computer to auto‐launch the stock viewer application provided by the service to display the alert), whereas, the present application used a generic technology and is optional (see Figure 7, [0034] “…The specific ETL process described above is only exemplary. Other means for executing the extraction, transformation and loading of data used in connection with the immediate or instant funding evaluation system described herein may be employed without departing from the spirit and scope of the invention”) and  described at a high level of generality and merely uses the computer as a tool to implement an abstract idea. Thus, Example 21 is readily distinguishable from the present claims. 

Further to appellant’s argument that “claimed solution is rooted in enabling communication between networked computers over a virtual private network while providing enhanced security of financial account information through 
Regarding appellant’s argument that “These operations result in more efficient and improved performance of a computer platform that processes bank items for deposit and considers them for immediate funding. The claimed method and system eliminate the need for a customized platform to accommodate each individual bank that maintains its data in many disparate format”, the use of scripts (such as macros in a spreadsheet) to extract data merely automates human activity. Relying on a computer to perform routine tasks more quickly or more accurately is insufficient to render a claim patent eligible. See Alice, 134 S. Ct. at 2359 (“use of a computer to create electronic records, track multiple transactions, and issue simultaneous instructions” is not an inventive concept); Bancorp Servs., L.L.C. v. Sun Life Assur. Co. of Can. (U.S.), 687 F.3d 1266, 1278 (Fed. Cir. 2012) (a computer “employed only for its most basic function . . . does not impose meaningful limits on the scope of those claims”); cf. DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258–59 (Fed. Cir. 2014) (finding a computer-implemented method patent eligible where the claims recite a specific manipulation of a general-purpose computer such that the claims do not rely on a “computer network operating in its normal, expected manner”). 


APPELLANT REMARKS CONCERNING Claim Rejections - REJECTIONS UNDER 35 U.S.C. 101 - Group II: Claim 16-29: The Examiner respectfully disagrees with Appellant’s arguments. Examiner’s response to arguments have been previously addressed in response to Claims 1-15, and is therefore rejected using the same prior art and rationale.


APPELLANT REMARKS CONCERNING Claim Rejections REJECTIONS UNDER 35 U.S.C. 112(a) - Group I: Claims 1-15 Group II: Claim 16-29 “Electronically Generating”: The Examiner respectfully disagrees with Appellant’s arguments. The only mention of a unique script is in paragraph [0034] of the specifications which states:
[0034]    The entirety of the ETL process is automated with unique scripts generated for each financial institution. Throughout the automated process 

Paragraph [0034] merely states that “unique scripts generated for each financial institution” and not that the scripts are “electronically” generated for each financial institute. The difference is not incidental. The specification does not define or give examples of what constitutes a unique script. As is known in the art, a unique script can be broadly interpreted as a human generated script that automates the execution of tasks that would otherwise be performed individually by a human operator such as a spreadsheet macro and GUI scripting. Nothing in the specification indicates that the scripts should be narrowly confined to an “electronically generated” script which implies automatic generation of scripts for each financial institution. The fact that unique scripts can be automatically generated, as is known in the art, is not at question. The examiner’s argument is that even if the phrase “unique scripts generated for each financial institution” in the specification is given its broadest interpretation of all means by which a unique script can be generated, the specification is not commensurate with the scope of protection sought by the claims since there is not discussion of how “unique scripts” are “electronically generated” for each financial institution. As such, the examiner believes that the rejection should be maintained.



For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted, 

/Gregory A Pollock/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        
06/18/2021

Conferees:
/RYAN D DONLON/           Supervisory Patent Examiner, Art Unit 3695                                                                                                                                                                                             
/Terry Lee Melius/
RQAS – OPQA


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.